541 So.2d 401 (1989)
STATE of Louisiana
v.
Roselia PLEASANT.
No. 88-KA-1082.
Court of Appeal of Louisiana, Fourth Circuit.
March 30, 1989.
Harry F. Connick, Dist. Atty., Beryl McSmith, Asst. Dist. Atty., New Orleans, for plaintiff-appellee State.
Sherry Watters, Orleans Indigent Defender Program, New Orleans, for defendant-appellant Roselia Pleasant.
Before KLEES, BYRNES, and WARD, JJ.
KLEES, Judge.
The defendant Roselia Pleasant was charged by indictment on October 28, 1987 with distribution of heroin, a violation of R.S. 40:966, and attempt first degree murder, a violation of R.S. 14:27(D)(3). On February 29, 1988, a twelve-member jury found the defendant guilty of distribution of heroin and guilty of aggravated battery. The defendant was sentenced on April 12, 1988 to serve life imprisonment at hard labor on the heroin charge and ten (10) years at hard labor on the aggravated battery charge.
A. Errors Patent
A review of the record reveals no errors patent.
B. Assignment of Error
By the defendant's single assignment of error, she contends that the trial court erred by denying her parole eligibility. According to the minute entry from sentencing, the trial court denied parole eligibility. However, the sentencing transcript reveals that the trial court did not deny parole eligibility. In such situations, the transcript is controlling. State v. Herbert, 508 So.2d 973 (La.App. 4th Cir.1987). This assignment is without merit.
Accordingly, the defendant's convictions and sentences are hereby affirmed.
AFFIRMED.